DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manzur (US 5,274,588).
[claim 1] A semiconductor device (fig. 1a, 2, 3b) comprising: first and second memory cells (e.g. two center memory cells of WL2 shown in fig. 2) arranged on a semiconductor substrate (10, fig. 1), wherein the first memory cell (center left memory cell of WL2, fig. 2) includes, between a first source region (12, fig. 1) and a first drain (14, fig. 1), a configuration in which a first selection gate (e.g. 22, fig. 1, see section 16b) and a first floating gate (18, fig. 1) are arranged in series (16a and 16b are in series between the source and drain regions fig. 1), the second memory cell (center right memory cell of WL2, fig. 2) includes, between a second source region (12, fig. 1) and a second drain (14, fig. 1), a configuration in which a second selection gate (e.g. 22, fig. 1, see section 16b) and a second floating gate (18, fig. 1) are arranged in series (fig. 1), 
[claim 2] The semiconductor device according to claim 1, wherein the first memory cell includes a first deletion region (16a and area of source 12, fig. 1, which is used to erase the contents of the floating gate, lines 57-68, col. 6), and the first floating gate extends to the first deletion region (fig. 1).
[claim 3] The semiconductor device according to claim 1, wherein the first selection gate and the second selection gate are arranged in such orientation that the first selection gate and the second selection gate are symmetric with respect to an axis of symmetry, the axis of symmetry being a boundary between the first memory cell and the second memory cell (see e.g. adjacent select gates 222 are symmetric along a horizontal line of symmetry through plug 286).
[claim 4] The semiconductor device according to claim 1, wherein another memory cell (e.g. center left memory cell of WL1, fig. 2) adjacent to the first memory cell in a direction different from the first direction is further provided (vertical vs horizontal first direction, fig. 2), the another memory cell has, between another source region (12, fig. 1) and another drain (14, fig. 1), a configuration in which another selection gate (22, 
[claim 5] The semiconductor device according to claim 1, further comprising: third and fourth memory cells (center memory cells of WL1, fig. 2)  arranged on the semiconductor substrate, wherein the third memory cell (center left memory cell of WL1, fig. 2) includes, between a third source region (12, fig. 1)  and a third drain (14, fig. 1), a configuration in which a third selection gate and a third floating gate are arranged in series, the fourth memory cell (center right memory cell of WL1, fig. 2) includes, between a fourth source region (12, fig. 1) and a fourth drain (14, fig. 1), a configuration in which a fourth selection gate (22, fig. 1) and a fourth floating gate (18, fig. 1) are arranged in series, the third memory cell and the fourth memory cell are adjacent to each other in the first direction (horizontal direction), a second signal line (WL1, fig. 2) extending in the first direction and connected to the third selection gate and the fourth selection gate is further provided, the third source region and the fourth source region are configured to share a second region (dot of SL 1,2 at WL1 level, fig. 2), the first region and the second region are different regions (fig. 2), and the first memory cell and the third memory cell are adjacent to each other in the second direction different from the first direction (vertical direction).
[claim 6] The semiconductor device according to claim 5, further comprising: a third signal line (signal line across channel of transistors in the memory array, e.g. 14, 16, 12 of all the transistors in a row)  extending in the first direction and connected to 
[claim 7] The semiconductor device according to claim 5, wherein the first selection gate and the third selection gate are electrically connected to each other (e.g. if the third and fourth memory cells were instead memory cells on the WL2 row which shared SL0 source line, the select gates would be commonly connected and would extend in leftward direction instead of the right ward direction of the first and second memory cells, fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AMAR MOVVA/Primary Examiner, Art Unit 2898